United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER,
Colorado Springs, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
H. Earl Moyer, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1191
Issued: December 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 29, 2007 appellant, through her attorney, filed a timely appeal from a March 5,
2007 nonmerit decision of the Office of Workers’ Compensation Programs denying her request
for reconsideration of its denial of her claim for compensation for intermittent disability from
January 24 to May 27, 2005. As there is no merit decision on this issue within one year of the
filing date of this appeal, the Board lacks jurisdiction to review the merits of this issue.1

1

20 C.F.R. §§ 501.2(c), 501.3.

Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the March 5, 2007
nonmerit decision.2
ISSUE
The issue is whether the Office properly denied appellant’s request for merit review of
her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
This case is before the Board for the second time. In the first appeal, the Board reversed
a July 30, 2004 decision and found that appellant had established that she was disabled from
employment for the period March 5 to May 28, 2004.3
Appellant filed claims for compensation requesting disability compensation for
intermittent periods from January 24 to July 20, 2005. By letter dated August 10, 2005, the
Office accepted various periods of disability and requested additional medical evidence
supporting disability for certain periods from January 24 to May 27, 2005.
By decision dated February 22, 2006, the Office denied appellant’s claim for
compensation for 112 hours from January 24 to May 27, 2005 on the grounds that the medical
evidence did not establish that she was disabled for the claimed periods. On March 21, 2006
appellant’s attorney requested an oral hearing on the February 22, 2006 decision. The Office
scheduled the hearing for November 7, 2006.
In a decision dated October 13, 2006, the Office reduced appellant’s compensation based
on its finding that her actual earnings as a modified clerk for four hours per day fairly and
reasonably represented her wage-earning capacity. The Office noted that she had received
compensation for intermittent disability through September 30, 2006 and was not due any
“additional compensation for the periods preceding this decision.”
In an undated letter received on October 23, 2006, appellant’s attorney requested
“immediate cancellation of the hearing” scheduled for November 7, 2006. He maintained that
there were no further issues to address at the hearing in view of the Office’s October 13, 2006
decision. On November 6, 2006 the Office granted the request to cancel the hearing. Appellant,
on November 16, 2006, informed the Office that she still wanted a hearing on the February 22,
2006 decision. By letter dated December 6, 2006, the Office notified her that her attorney had
withdrawn the hearing request and informed her that she should follow her appeal rights.
2

The record contains an October 13, 2006 decision of the Office reducing appellant’s compensation based on her
actual earnings as a modified clerk. Appellant has not appealed this decision and therefore it is not before the Board
at this time. See 20 C.F.R. § 501.2(c).
3

Docket No. 05-198 (issued April 25, 2005). The Office accepted that appellant sustained an aggravation of
cervical degenerative disc disease due to factors of her federal employment. She stopped work on July 13, 1995 and
resumed part-time limited-duty employment on September 20, 1997. By decision dated March 2, 2001, the Office
found that appellant’s actual earnings as a full-time modified clerk fairly and reasonably represented her wageearning capacity.

2

On February 19, 2007 appellant, through her attorney, requested reconsideration of the
February 22, 2006 decision. He asserted that he had spoken with the claims examiner who
issued the February 22, 2006 decision and she had assured him that appellant would receive
compensation for the hours in question. Subsequent to reaching this agreement, the case was
transferred to another claims examiner, who “was apparently not advised of the agreement” or
that a hearing had been requested on the case. Counsel also indicated that he believed that
appellant would receive the agreed upon compensation regardless of the statement in the
October 16, 2006 decision that she was not entitled to additional compensation for periods
preceding that decision. He therefore cancelled the oral hearing on the February 22, 2006
decision. Counsel summarized the medical evidence and asserted that it established disability for
the periods in question. He also requested a reconsideration of the October 13, 2006 decision.4
By decision dated March 5, 2007, the Office denied appellant’s request for
reconsideration of the February 22, 2006 decision on the grounds that she did not submit relevant
evidence or raise substantive legal arguments not previously considered.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,5 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.6 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.7 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.8
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.9 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.10 While the reopening of a case may be predicated

4

The Office has not issued a decision on appellant’s request for reconsideration of the October 13, 2006 decision.

5

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.607(a).

8

20 C.F.R. § 10.608(b).

9

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

10

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

3

solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.11
ANALYSIS
In its February 22, 2006 decision, the Office denied appellant’s claim for compensation
for 112 hours of disability from January 24 to May 27, 2005. The Office found that the medical
evidence was insufficient to show that she was disabled during the time in question due to her
accepted employment injury of an aggravation of cervical disc disease.
Appellant, through her attorney, initially requested an oral hearing on the claim. On
October 13, 2006 the Office reduced appellant’s compensation after finding that her actual
earnings as a part-time modified clerk fairly and reasonably represented her wage-earning
capacity. The Office noted that appellant was not due any additional compensation for dates
prior to the October 13, 2006 decision. By letter received in the Office on October 23, 2006,
appellant’s attorney requested that the Office immediately cancel the hearing, scheduled for
November 7, 2006, as there were no issues to discuss given the Office’s October 13, 2006
decision. On November 6, 2006 the Office cancelled the scheduled hearing.
On February 19, 2007 appellant’s attorney requested reconsideration of the February 22,
2006 decision.12 He maintained that the claims examiner who issued the February 22, 2006
decision agreed that appellant would receive compensation for the time claimed from January 24
to May 27, 2005. Another claims examiner, who did not know about his agreement, issued the
October 13, 2006 decision. Counsel believed that appellant would receive the agreed upon
compensation even though the claims examiner noted in the October 13, 2006 decision that she
was not entitled to compensation for periods preceding that decision. While he contended that he
and a claims examiner reached an agreement that appellant would receive compensation for the
112 hours from January 24 to May 27, 2005, he did not submit any evidence supporting his
contention. Thus, counsel’s argument does not have a reasonable color of validity such that it
would warrant reopening the case for merit review.13
Counsel reviewed the medical evidence and asserted that it established that she was
disabled for the claimed hours. His opinion, however, is not relevant to the underlying issue of
whether the medical evidence establishes that appellant was disabled for 112 hours from
January 24 to May 27, 2005 due to her employment injury.14 As the issue is medical in nature, it
can only be resolved through the submission of probative medical evidence from a physician.15

11

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

12

The attorney also requested reconsideration of the October 13, 2006 decision; however, the Office has not
issued a decision regarding this reconsideration request.
13

Elaine M. Borghini, 57 ECAB ___ (Docket No. 05-1102, issued May 3, 2006).

14

Gloria J. McPherson, 51 ECAB 441 (2000).

15

Id.

4

Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit
pertinent new and relevant evidence not previously considered. As she did not meet any of the
necessary regulatory requirements, she is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for merit review of
her claim under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 5, 2007 is affirmed.
Issued: December 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

